United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-813
Issued: October 20, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 3, 2010 appellant filed a timely appeal from an August 20, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP) and a December 16, 2010
nonmerit decision refusing to reopen his case for reconsideration. Pursuant to the Federal
Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the cases.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the issuance of the December 16, 2010 OWCP decision, appellant submitted
new evidence to the Board. However, the Board is precluded from reviewing evidence which was not before
OWCP at the time it issued its final decision. See 20 C.F.R. § 501.2(c)(1). Appellant may resubmit this evidence,
together with a formal written request for reconsideration to OWCP, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§ 10.606.

ISSUES
The issues are: (1) whether appellant met his burden of proof to establish that he
sustained an injury causally related to factors of his federal employment, and (2) whether OWCP
properly refused to reopen appellant’s claim for merit review under 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On May 21, 2010 appellant, then a 56-year-old city carrier, filed an occupational disease
claim alleging that he sustained a swollen right hand as a result of his employment. He
explained that he could no longer hold or grip mail in both hands. Appellant first became aware
of this condition on March 22, 2010.
Along with the claim, appellant submitted a work release note dated April 29, 2010 from
MacNeal Physicians Group, signed by Dr. Robert Passovoy, Board-certified in internal
medicine. The note diagnosed appellant’s condition as “repetitive stress injuries of wrists,
tendin[i]tis and bilateral bursitis dorsal tendons.” Dr. Passovoy stated that appellant had been off
work due to the condition since April 20, 2010 and could return to work on May 3, 2010 with
restrictions of no gripping, lifting, sorting or throwing of mail.
On May 28, 2010 OWCP requested that appellant submit additional evidence including a
medical report containing a diagnosis of his condition and medical rationale explaining how the
condition was causally related to his employment activities. No further evidence was received
by OWCP.
By decision dated August 20, 2010, OWCP denied appellant’s claim on the grounds that
the medical evidence was not sufficient to establish that a medical condition was diagnosed in
connection with the claimed event and work factors.
Appellant disagreed with the decision and requested reconsideration on
December 6, 2010. He did not submit any evidence with the reconsideration request. In a
December 16, 2010 decision, OWCP denied appellant’s request to reopen his case for merit
review.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his claim by the weight of the evidence,3 including that he sustained an
injury in the performance of duty and that any specific condition or disability for work for which
he claims compensation is causally related to that employment injury.4 As part of his burden, the
employee must submit rationalized medical opinion evidence based on a complete factual and
medical background showing causal relationship.5 The weight of medical evidence is determined
3

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

4

G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

5

Id.; Nancy G. O’Meara, 12 ECAB 67, 71 (1960).

2

by its reliability, its probative value, its convincing quality, the care of the analysis manifested
and the medical rationale expressed in support of the physician’s opinion.6
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.7 In
addition, the Board has long held that medical conclusions unsupported by rationale are of
diminished probative value and insufficient to establish causal relationship.8
ANALYSIS -- ISSUE 1
OWCP has accepted that appellant was required to grip mail in the performance of his
employment duties as a city carrier. The Board finds that he has submitted insufficient medical
evidence to establish that his medical condition was caused by his federal employment.
The only medical evidence appellant submitted to the record in support of his claim was
the work release note signed by Dr. Passovoy, who diagnosed appellant with repetitive stress
injuries of wrists, tendinitis and bilateral bursitis dorsal tendons. Dr. Passovoy offered no
opinion regarding the cause of the diagnosed conditions.
OWCP advised appellant that it was his responsibility to provide a physician’s opinion
which included a medical explanation as to how work activities caused, contributed to, or
aggravated his medical condition.
However, appellant failed to submit any medical
documentation in response to the OWCP’s request. As there is no probative, rationalized
medical report containing a diagnosis of his condition and rationale addressing how his claimed
injuries were caused by his employment, he has not met his burden of proof in establishing that
he sustained an occupational disease in the performance of duty causally related to factors of
employment.
LEGAL PRECEDENT -- ISSUE 2
Under 20 C.F.R. § 10.606(b), a claimant may obtain review of the merits of his or her
claim by showing that OWCP erroneously applied or interpreted a point of law, by advancing a
relevant legal argument not previously considered by OWCP, or by constituting relevant and
pertinent evidence not previously considered by OWCP. Section 10.608(b) provides that when
an application for review of the merits of a claim does not meet at least one of these three
6

Jennifer Atkerson, 55 ECAB 317, 319 (2004); Naomi A. Lilly, 10 ECAB 560, 573 (1959).

7

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

8

See Albert C. Brown, 52 ECAB 152 (2000).

3

requirements OWCP will deny the application for review without reviewing the merits of the
claim.
ANALYSIS -- ISSUE 2
In this case, appellant failed to show that OWCP erroneously applied or interpreted a
point of law, to submit any new evidence or to advance any legal argument between the date of
initial denial, August 20, 2010, and the date of the reconsideration decision, December 16, 2010.
Therefore, he did not meet the requirements of 20 C.F.R. § 10.606(b), and accordingly his
request to reopen his case for further reconsideration on its merits was properly denied in
accordance with 20 C.F.R. § 10.608(b).
CONCLUSION
The Board finds that appellant failed to meet his burden of proof to establish that he
sustained the diagnosed conditions in the performance of duty causally related to factors of his
federal employment, and that the refusal of OWCP to reopen his case for a further review on its
merits pursuant to 5 U.S.C. § 8128(a) did not constitute an abuse of discretion.
ORDER
IT IS HEREBY ORDERED THAT the December 16 and August 20, 2010 decisions of
Office of Workers’ Compensation Programs are affirmed.
Issued: October 20, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

